DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 130 (axles, para [0036]) and 146 (end caps, para [0036]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
As discussed above with respect to the drawings, in paragraph [0036], the reference numerals 130 and 146 are not found in the drawing figures.  
In para [0042], line 7, “140” should be –170--.
In para [0049], line 3, “184” should be –142--.
Appropriate correction is required.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
In Claim 1, line 13, claim 13, line 14 and claim 19, line 6, “via” is considered indefinite.
In claim 3, lines 2 and 3, “rotatable element” lacks antecedent basis and should be changed to –rotatable member—as recited in claims 1 and 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12, line 2, it is unclear if the recitation of “a flange” refers to the same structure as the “rotatable member” (174) of claim 1. 
In claim 16, line 3, the end of the claim is missing. Claim 16 is examined as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 8-18 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Stephens 2017/0081886 (hereinafter Stephens).

Re Claim 1.
Stephens discloses a multifunction securing mechanism for a compartment (16) closable by a door (10) movable by a user between an opened position and a closed position, the multifunction securing mechanism comprising: a latching assembly (Fig.1,2) including a rotatable member (26) and latch (29,30) connected to the rotatable member and movable between a latching position and an unlatching position, when the door (10) is in the closed position and the latch is in the latching position the latch is positioned to secure the door in the closed position, and when the door is in the closed position and the latch is in the unlatching position the latch is positioned to allow the door to move from the closed position toward the opened position; a key cylinder (22) having a key opening on an outside of the door, the key cylinder selectively rotatable in a first direction and a second direction, the rotatable member (26) of the latching assembly movable via rotation of the key cylinder (22) in the first direction to move the latch from the unlatching position to the latching position, the rotatable member (26) of the latching assembly movable via rotation of the key cylinder (22) in the second direction to move the latch from the latching position to the unlatching position (Fig.17); at least one catch (38) located on a surface (16) adjacent the outside of the door; a bar (36) pivotally mounted to the outside of the door and movable between a first position and a second position, when the door is in a closed position and the bar is in the first position the catch (38) contacts the bar (36) and prevents the door from moving toward the opened position (para [0017-0019]), and when the door is in a closed position and the bar is in the second position the catch is spaced from the bar and allows the door to move toward the opened position; and a first release mechanism (12) located on an interior side of the door, the first release mechanism (claim 6; para [0020-21]) including a release element (arm 20, lock dog 24) operatively attached to the rotatable member (26) of the latching assembly and movable between a rest position and a release position, movement of the release element (20) from the rest position to the release position moving the latch (29,30) from the latching position to the unlatching position; and a second release mechanism (claim 7; 40/42/44) located on the interior side of the door, the second release mechanism including a release element attached to the bar (36) for moving the bar (36) from the first position to the second position (Fig.11-12).  
Re Claim 2.
Stephens discloses the multifunction securing mechanism of claim 1, wherein the first release element (12) includes an extending element (20) attached (“coupled to”; claim 6) to the rotatable member (26) of the latching assembly.  
Re Claim 3. 
Stephens discloses the multifunction securing mechanism of claim 2, wherein the rotatable element (26) of the latching assembly includes a plate (26; Fig. 6,7,8,17), a first end of the latch (29,30) being pivotally attached to the plate (26), the rotatable element defining an opening (Fig.6,7,8,17) with a camming profile for selectively rotating with the key cylinder (22) when the plate rotates.  
Re Claim 6.
Stephens discloses the multifunction securing mechanism of claim 1, wherein the second release mechanism includes a handle (20/40) and at least one connecting member (42/44) extending through the door, the connecting member being fixed to the bar (36) and the handle so that the bar, connecting member and handle move together as one rigid unit.  
Re Claim 8. 
Stephens discloses the multifunction securing mechanism of claim 1, including two of the catches (29,30), each of the catches being mounted at a respective lateral side of a roll up door (Fig. 1,7,8,16).  
Re Claim 9. 
Stephens discloses the multifunction securing mechanism of claim 1, wherein the door is a roll up door (10; Fig.1,13; para [0017]) mounted in two tracks (30) at lateral sides of the roll up door.  
Re Claim 10.
Stephens discloses the multifunction securing mechanism of claim 9, wherein the latch (29,30) extends into an opening in one of the tracks (30, conventional) when the door is in a closed position and the latch is in the latching position.  
Re Claim 11.
Stephens discloses the multifunction securing mechanism of claim 10, wherein the latching assembly includes two of the latches (29,30), each of the latches extendable into an opening in a respective one of the tracks (30) when the door is in a closed position and the latches are in the latching position (Figs. 1,7,8,13,16,17).  
Re Claim 12.
Stephens discloses the multifunction securing mechanism of claim 11, wherein the latches (29,30) are mounted on rods (29,30), each rod being pivotally attached to a flange (26; Figs. 6-8,16,17) rotatable with the key cylinder (22).  
Re Claim 13. 
As discussed above with respect to claims 1 and 9 especially, (and not reiterated herein), Stephens discloses a roll up door assembly (10) mountable in two laterally-spaced tracks (conventional), the roll up door assembly comprising: a door (10) sized to be mountable and slidable along the two, laterally-spaced tracks, the door being a roll up door (10,14); a latching assembly (see discussion of claim 1 above)including a rotatable member and latch connected to the rotatable member and movable between a latching position and an unlatching position, when the door is in the closed position and the latch is in the latching position the latch is positioned to secure the door in the closed position, and when the door is in the closed position and the latch is in the unlatching position the latch is positioned to allow the door to move from the closed position toward the opened position; a key cylinder having a key opening on an outside of the door, the key cylinder selectively rotatable in a first direction and a second direction, the rotatable member of the latching assembly movable via rotation of the key cylinder in the first direction to move the latch from the unlatching position to the latching position, the rotatable member of the latching assembly movable via rotation of the key cylinder in the second direction to move the latch from the latching position to the unlatching position; at least one catch located on a surface adjacent the outside of the door; a bar pivotally mounted to the outside of the door and movable between a first position and a second position, when the door is in a closed position and the bar is in the first position the catch contacts the bar and prevents the door from moving toward the opened position, and when the door is in a closed position and the bar is in the second position the catch is spaced from the bar and allows the door to move toward the opened position; a first release mechanism located on an interior side of the door, the first release mechanism including a release element operatively attached to the rotatable member of the latching assembly and movable between a rest position and a release position, movement of the release element from the rest position to the release position moving the latch from the latching position to the unlatching position; and a second release mechanism located on the interior side of the door, the second release mechanism including a release element attached to the bar for moving the bar from the first position to the second position.  
Re Claim 14.
As in claim 3 above, Stephens discloses the roll up door assembly of claim 13, wherein the first release element includes an extending element (20) attached to the rotatable member (26) of the latching assembly, and wherein the rotatable member of the latching assembly includes a plate (26), a first end of the latch (29,30) being pivotally attached to the plate, the rotatable member defining an opening (Fig.17) with a camming profile for selectively rotating with the key cylinder (22) when the plate rotates.  
Re Claim 15. 
As in claim 6 above, Stephens discloses the roll up door assembly of claim 13, wherein the second release mechanism includes a handle (20,40) and at least one connecting member (42,44) extending through the door, the connecting member being fixed to the bar (36) and the handle (20) so that the bar, connecting member and handle move together as one rigid unit.  
Re Claim 16. (as best understood)
Stephens discloses the roll up door assembly of claim 13, including two of the catches (29,30), each of the catches being mounted at a respective lateral side of a roll up door (10), and wherein .  
Re Claim 17.
Stephens discloses the roll up door assembly of claim 13, further including the tracks (30, Fig.13), wherein the latching assembly includes two of the latches, each of the latches (29,30) extendable into an opening in a respective one of the tracks (30) when the door is in a closed position and the latches are in the latching position.  
Re Claim 18.
Stephens discloses the roll up door assembly of claim 17, wherein the latches are mounted on rods (29,30), each rod being pivotally attached to the rotatable member (26).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stephens in view of Burns 2008/0216527 (hereinafter Burns).

Re Claim 19.
As discussed above, Stephens discloses a multifunction securing mechanism for a compartment closable by a door (10) movable by a user between an opened position and a closed position, the multifunction securing mechanism comprising: a key cylinder (22) having a radially extending drive member (24) attached thereto; a two-point latching assembly (29,30) including a rotatable member (26) drivable via the drive member (24) during rotation of the key cylinder (22), the two-point latching assembly including two latches (29,30) each having a first end attached to the rotatable member (26) and a second end movable between a latching position and an unlatching position, when the door is in the closed position and the latches are in the latching position the latches are positioned to secure the door in the closed position, and when the door is in the closed position and the latches are in the unlatching position the latches are positioned to allow the door to move from the closed position toward the opened position; an opening in a structure rotatable with the rotatable member defining a lazy cam profile interacting with the drive member; at least one catch (38) located on a surface adjacent the outside of the door; a bar (36) pivotally mounted to the outside of the door and movable between a first position and a second position, when the door is in a closed position and the bar is in the first position the catch contacts the bar and prevents the door from moving toward the opened position, and when the door is in a closed position and the bar is in the second position the catch is spaced from the bar and allows the door to move toward the opened position; a first release mechanism (12,20) located on an interior side of the door, the first release mechanism including a release element (20) operatively attached to the rotatable member (26; “coupled to”) for moving the latches (29,30) between the latching position and the unlatching position without use of the key cylinder; and a second release mechanism (40) located on the interior side of the door, the second release mechanism including a release element (42,44,46) attached to the bar (36) for moving the bar from the first position to the second position.  
Stephens fails to teach a lazy cam profile on the rotatable member.
Burns discloses a similar key lock cylinder and lock cam (186, Fig.6) including a lazy cam/lost motion profile (254)
It would have been obvious to one of ordinary skill in the art to modify the cam profile of Stephens to include a lost motion/lazy cam profile as taught by Burns to be old and well known in the key cylinder art as an obvious matter of design choice in affording the desired functionality provided by a lost motion connection.
Re Claim 20.
Stephens discloses the multifunction securing mechanism of claim 1, wherein the first release element (20) includes an extending element (20) attached to the rotatable member (26) of the latching assembly, and wherein the second release mechanism (40) includes a handle (20,40) and at least one connecting member (42,44) extending through the door, the connecting member being fixed to the bar (36) and the handle (40) so that the bar, connecting member and handle move together as one rigid unit.

Allowable Subject Matter
Claims 4, 5, 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675